 


114 HR 1197 IH: Accelerating the End of Breast Cancer Act of 2015
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1197 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Ms. Castor of Florida (for herself and Mrs. Ellmers of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of a Commission to Accelerate the End of Breast Cancer. 
 
 
1.Short titleThis Act may be cited as the Accelerating the End of Breast Cancer Act of 2015. 2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Findings. 
Sec. 4. Establishment. 
Sec. 5. Mission; duties. 
Sec. 6. Membership. 
Sec. 7. Chairperson and commissioners. 
Sec. 8. Coordination and nonduplication. 
Sec. 9. Evaluation of the commission. 
Sec. 10. Termination. 
3.FindingsThe Congress finds the following: (1)In the United States, the chance of a woman developing breast cancer during her lifetime has increased from 1 in 11 in 1975 to 1 in 8 today.
(2)Worldwide, breast cancer is the most frequently diagnosed cancer in women with 1.7 million new cancer cases diagnosed in 2012. Breast cancer is also one of the leading causes of cancer death in women, with 522,000 women dying from the disease worldwide in 2012, a 14 percent increase since 2008. (3)More than 90 percent of deaths from breast cancer are caused by metastasis, when breast cancer has spread to other organs or bone.
(4)In 2010, the National Cancer Institute estimated that breast cancer care in the United States cost $16.5 billion and cost the Nation $12.1 billion in lost productivity. It is projected that, with no changes, the cost of breast cancer care will rise to at least $20.9 million in 2020.  (5)Very little has improved in terms of breast cancer incidence, morbidity, and mortality rates over the past 40 years. 
4.EstablishmentThe President shall establish a commission to be known as the Commission to Accelerate the End of Breast Cancer (in this Act referred to as the the Commission). 5.Mission; duties (a)MissionThe mission of the Commission shall be to help end breast cancer by January 1, 2020. 
(b)DutiesThe Commission shall— (1)identify opportunities and ideas within government and the private sector that are key components in achieving the end of breast cancer and which have been overlooked, yet are ripe for collaboration and investment, and 
(2)recommend projects to leverage such opportunities and ideas in the areas of— (A)the primary prevention of breast cancer; and 
(B)the causes and prevention of breast cancer metastasis. (c)MeansIn carrying out the duties described in subsection (b), the Commission shall— 
(1)identify revolutionary opportunities and ideas in fundamental and applied sciences and epidemiology with a focus on ending breast cancer; (2)identify timely opportunities and scientific discoveries which can be turned into real world strategies to prevent breast cancer and prevent breast cancer metastasis and deaths; 
(3)promote ideas that are intellectually compelling, innovative, and imaginative; (4)accelerate potential transformational scientific advances— 
(A)not being prioritized within the Federal Government, but which can help to achieve the mission described in subsection (a); and (B)unlikely to be achieved by the private sector due to technical and financial uncertainty; 
(5)identify promising, underdeveloped areas of research that would benefit from a cluster of government, industry, and academia forming innovation communities to rapidly advance knowledge into practice, while creating new opportunities for job creation and advancement; (6)identify opportunities for transdisciplinary cross-cutting collaborations; and 
(7)identify opportunities for seed grants to leverage identified opportunities and ideas. (d)Strategic visionNot later than 6 months after the appointment of the initial members of the Commission, the Commission shall submit to the President and the relevant authorizing and appropriations committees of the Congress a description of the Commission’s strategic vision for making progress in achieving the mission described in subsection (a) by January 1, 2020. 
(e)Annual reportsThe Commission shall submit an annual report to the President, the Congress, and the public describing the Commission’s activities under this section, including its progress in achieving the mission described in subsection (a). 6.Membership (a)Number; appointmentThe Commission shall be composed of not more than 10 members, of which— 
(1)not more than 8 shall be appointed by the President; (2)1 shall be appointed by the Speaker of the House of Representatives; and 
(3)1 shall be appointed by the majority leader of the Senate. (b)Composition (1)In generalEach member of the Commission shall be appointed to represent one of the following 3 categories: 
(A)Representatives of varied disciplines within the biomedical research field. (B)Representatives of varied disciplines outside of the biomedical research field. 
(C)Educated patient advocates, meaning individuals who— (i)represent a patient-led, patient-centered organization with a patient constituency; 
(ii)have been personally affected by breast cancer; and (iii)are trained, knowledgeable, and prepared to participate in the decisionmaking process of science and medicine. 
(2)Representation of membership categoriesOf the members of the Commission— (A)at least 1 but not more than 3 shall be appointed to represent the category described in paragraph (1)(A); 
(B)at least 1 but not more than 3 shall be appointed to represent the category described in paragraph (1)(B); and (C)at least 2 but not more than 4 shall be appointed to represent the category described in paragraph (1)(C). 
(c)Initial membersThe initial members of the Commission shall be appointed not later than 60 days after the date of the enactment of this Act. (d)Terms (1)In generalEach member of the Commission shall be appointed for a term of 3 years and may be reappointed. 
(2)VacanciesAny member of the Commission appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. (e)QuorumThree members of the Commission shall constitute a quorum. 
7.Chairperson and commissioners 
(a)Chairperson 
(1)DesignationOf the members of the Commission appointed under section 6(a), the President shall at the time of appointment, designate one to serve as Chairperson of the Commission. (2)QualificationsThe Chairperson shall be an individual who, by reason of professional background and experience, is especially qualified to manage areas of study pertaining to ending breast cancer by January 1, 2020. 
(3)ResponsibilitiesThe responsibilities of the Chairperson shall include— (A)approving all new study projects and areas of study of the Commission based on innovation, impact, and scientific and technical merit; 
(B)developing criteria (including milestones) for assessing, and overseeing assessment of, the success of the study projects and areas of study of the Commission; (C)identifying opportunities for seed grants and other funding through awards, prizes, grants, and contracts to achieve the mission described in section 5(a); and 
(D)terminating study projects and areas of study of the Commission that are not achieving the mission described in section 5(a). (b)Commissioners (1)In generalThe Chairperson of the Commission may appoint members of the Commission to oversee one or more areas of study of the Commission. 
(2)ResponsibilitiesA member appointed under paragraph (1) shall, with respect to one or more areas of study, be responsible for— (A)recommending novel proposals, projects, and collaborations based on scientific and technical merit to achieve the mission described in section 5(a) with a focus on strategies for the primary prevention of breast cancer, and methods to prevent breast cancer metastasis; 
(B)identifying ideas and opportunities to achieve the mission described in section 5(a) that are intellectually compelling, innovative, and imaginative, including such ideas and opportunities not being prioritized for breast cancer relevance within Federal agencies or programs or the private sector; (C)working with other relevant Federal agencies to identify areas of concurrent interests in order to maximize Federal investment and stimulate collaborative projects; 
(D)identifying opportunities for transdisciplinary, cross-cutting collaborations; and (E)monitoring the progress of study projects and areas of study and recommending restructure or termination. 
8.Coordination and nonduplicationTo the maximum extent practicable, the Commission shall ensure that the activities of the Commission are coordinated with, and do not duplicate the efforts of, programs and laboratories of other government agencies. 9.Evaluation of the commission (a)In generalThe President shall seek to enter into an agreement with the Institute of Medicine of the National Academy of Sciences under which the Institute, after the Commission has been in operation for 3 years, completes an evaluation of how well the Commission is making progress towards achieving the mission described in section 5(a). 
(b)InclusionsThe evaluation under subsection (a) shall include— (1)a recommendation on whether the Commission should be continued or terminated; and 
(2)a description of lessons learned from operation of the Commission. (c)AvailabilityOn completion of the evaluation under subsection (a), the Commission shall make the evaluation available to the Congress and the public. 
10.TerminationThe Commission shall terminate on June 1, 2020.  